DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 76-111 are pending.
Claims 109-111 are new. Newly submitted claims 110-111 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally elected species of 7 heparin chains (Genus H) shown as follows:

    PNG
    media_image1.png
    139
    493
    media_image1.png
    Greyscale

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 110-111 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 109-111 are cancelled.
Claims 88-89, 94-108, and 110-111 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2020.
Claims 76-87, 90-93, and 109 have been examined.

Priority
This application is a 371 of PCT/EP2015/069327 filed on 08/24/2015, which claims foreign priority of United Kingdom 1415062.7 filed on 8/26/2014 and United Kingdom 1510637 filed on 6/17/2015. However, a copy of the priority document United Kingdom 1415062.7 is not found of record.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 76-83, 86, 90-93, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Lassila et al. (US 2002/0016308 A1, previously cited 10/27/2020) in view of Sigma-Aldrich (Cat H0403, previously cited 10/27/2020) and evidenced by Teixeira et al. (Biophysical Journal. 2009; 97: 2894-2903, previously cited 10/27/2020).
Claim 76 is drawn to a molecule of (heparin 10-21 KDa)4-16-(human plasma protein) as follows.

    PNG
    media_image2.png
    267
    997
    media_image2.png
    Greyscale

Lassila et al. teach heparin-like compounds of inhibiting collagen-induced platelet aggregation in flowing whole blood (antiplatelet) and their use for prophylactic treatment of arterial thrombosis associated with vascular or microvascular injury and interventions (anticoagulation). Lassila et al. teach the compounds comprising heparin or heparin-like glycosaminoglycans connected directly or through spacer/linker molecules to globular core reading on the limitation a plurality of heparin chains each chain having a MW between 10-21 KDa. Lassila et al. further teach either human serum albumin (HAS) or bovine serum albumin (BSA) can use used [0047], reading in the limitation of a human plasma protein as human serum albumin. 
Lassila et al. do not explicitly teach how heparin chains or a number of heparin chains conjugated to an albumin.
Similarly, a commercial product of Sigma-Aldrich (Cat H0403) shows a recombinant and bioactive heparin-albumin conjugate comprising 3-6 heparins per albumin (p1, property) via primary amines of albumin (p1, description), reading on 3-6 heparin chains attached to a plasma protein of albumin in claim 76. Teixeira et al. (Biophysical Journal. 2009; 97: 2894-2903) is further recited to show heparin-conjugated albumin (Cat H0403) was a commercial product known in 2009 before the effective filing date of this application. Similarly, Lassila et al. teach heparin proteoglycans contained in average about 10 heparin glycosaminoglycan moieties [0021] teach the synthetic chain contain at least 3-10 heparin glycosaminoglycan units with a molecular weight of at least 12 kDa but preferably 15-20 kDa [0101]. Because both Lassila et al. and heparin chains attached to said plasma protein is selected from the group consisting of 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16” in claims 76, 91, and 109. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
With respect to claim 77, the function limitation do not change the structure or function of the anti-thrombotic molecule in claim 76. Thus, the heparin-albumin conjugate taught by Lassila et al. in view of Sigma-Aldrich (Cat H0403) satisfies the limitation of claim 77. MPEP 2112 states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
With respect to claims 78-79, Lassila et al. teach multiple unfractionated heparin chains (each chain has 12±10 kDa) to a carrier protein of albumin or a globular protein [0021]. 
With respect to claim 80-81 and 92, Lassila et al. teach heparins source is a mammalian cells (Abstract) or a synthetic heparin-like glycosaminoglycan units [0029]. The same structure of native heparin (human, porcine or bovine) can be also synthesized as suggested by Lassila et al. [0029], reading on the limitation of claims 80-81 and 92.
With respect to claim 82, Lassila et al. teach heparin-like glycosaminoglycans connected 
With respect to claim 83 and 86, Sigma-Aldrich (Cat H0403) teach the conjugation of heparin to albumin via an amine linking group (p1, description).
With respect to claim 90, Lassila et al. further teach the synthetic chain contain at least 3-10 heparin glycosaminoglycan units with a molecular weight of at least 12 kDa [0101]. Sigma-Aldrich (Cat H0403) shows a recombinant and bioactive heparin-albumin conjugate comprising 3-6 heparins per albumin (p1, property). The number of heparin chains conjugated to albumin is a result effective variable with respect to antiplatelet and anticoagulant activity, which can be optimized through routine experimentation. MPEP 2144.05 states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With respect to claim 93, Sigma-Aldrich (Cat H0403) teach the albumin modified with functional moiety, reading on a recombinant protein.
One of ordinary skill in the art would have been taught to combine Lassila’s heparin conjugated albumin with Sigma-Aldrich’s teaching of heparin conjugated to albumin because Lassila et al. teach (i) multiple unfractionated heparin chains (12±10 kDa) were coupled to albumin via a spacer/linker optimize the spatial configuration and coupling density of conjugated unfractionated heparin chains. [0021] and (ii) the synthetic chains contain at least 3-10 heparin glycosaminoglycan units with a molecular weight of at least 12 kDa, preferably 15-20 kDa, [0101] conjugated to human or bovine serum albumin [0047, claim 12], and Sigma-Aldrich (Cat 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
Lassilain view of Sigma-Aldrich/Teixera fails to teach or suggest the Applicant's claimed subject matter (Remarks, p7, last para bridging to p9, para 3) because (a) Lassila teaches high coupling density of heparin leading to high molecular weight of the conjugate (p8, para 1) and (b) Lassila expressly teaches there is a clear connection between the MW of the heparin-like compounds and their inhibitory activity, high MW being effective. The best compounds per Lassila contained multiple Hep-GAG chains having a MW like that in nature (750kDa) [0021]. In fact, Lassila preferred 10 Hep-GAG chains each with an average MW of 75 kDa to mimic the compounds found in nature in the declaration (Remarks, p8, para 2 bridging to p9, para 3)).
Claim 1 of Lassila is silent about the specific number of heparin or HEP-GAG molecules (units) attached to albumin (p9, last para).
Lassila in fact teaches away from the Applicant's claimed subject matter in claim 76 as presented because Lassila et al. clearly lead the skilled artisan to consider that only a much higher coupling density of heparin would be effective in inhibiting platelet aggregation (p10, 2nd last para)
Applicant has surprisingly found that altering the number of heparin chains per antithrombotic molecule selectively skews the resulting anti-thrombotic molecule towards 
No teaching or suggestion provided by Lassila in view of Sigma-Aldrich/Teixera for altering a number of heparin chains bound to a human plasma protein (p13, last para bridging to p14, para 1).
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s arguments (i)(a) and 1(b) are not persuasive because (1) high density of heparin does not mean high molecular weight of heparin as argued by applicant and (2) Lassila et al. define high molecular weight heparin (HMWH) means commercially available, unfractionated high-molecular weight, 7.5-30 kDa heparins or heparin glycosaminoglycan units [0047], not average MW of 75 kDa as argued by applicant. Thus, arguments (i)(a) and (i)(b) are not persuasive.
Applicant’s argument (ii) is not persuasive because applicant argues a single reference Lassilain alone; whereas, the rejection is based on the combination of Lassilain view of Sigma-Aldrich/Teixera. In particular, Sigma-Aldrich (Cat H0403) clearly shows a recombinant and bioactive heparin-albumin conjugate comprising 3-6 heparins per albumin (p1, property) via primary amines of albumin (p1, description). It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 
Applicant’s argument (iii) is not persuasive because applicant’s argument (iii) narrowly limits Lassila’s teachings to a high molecular weight heparin conjugate by excluding other lower-molecular weight heparin or heparin-like glycosaminoglycan. Lassila et al. define high molecular weight heparin (HMWH) means commercially available, unfractionated high-molecular weight, 7.5-30 kDa heparins or heparin glycosaminoglycan units [0047]. Lassila et al. show coupling standard unfractionated heparin chain having molecular weight 12 kDa [0102] and the use of 15 kDa heparin crosslinking to albumin in an example [0103], not limited to a much higher coupling density of heparin (75-35 heparins) as argued by applicant. See MPEP 2123 (I) “Patents are relevant as prior art for all they contain” and 2123(II) “Nonpreferred and alternative embodiments constitute prior art”. 
Applicant’s argument (iv) is not persuasive because applicant does not show any data to support the argued unexpected result. Furthermore, the argument of intended use is not commensurate with the scope of the base claim directed to 4-16 conjugated heparin chains to a human plasma protein as claimed and taught by Lassilain view of Sigma-Aldrich/Teixera. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Lassila et al. and Sigma-Aldrich teach optimization of heparin chains conjugated to albumin, one of ordinary skill in the t would have been taught to optimize the number of heparin chain conjugated to a human serum albumin.
For at least the reasons above, the arguments are not persuasive.

2.	Claims 84-85, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Lassila et al. in view of Sigma-Aldrich and evidenced by Teixeira et al. as applied to claims 76-83, 86, 90-93 and further in view of Joshi et al. (International Journal of Biological Macromolecules 47 (2010) 98-103, previously cited 10/27/2020) and Johansson et al. (Lab Chip. 2010; 10: 654-661, previously cited 10/27/2020).
Claim 84 is drawn to said linker conjugates said heparin and plasma protein by the use of disulfide bridges.
Lassila et al. in view of Sigma-Aldrich (Cat H0403) and evidenced by Teixeira et al. teach a heparin conjugated to albumin via a linker.
Lassila et al. in view of Sigma-Aldrich (Cat H0403) and evidenced by Teixeira et al. do not explicitly teach a linker comprising a disulfide bridge.


    PNG
    media_image3.png
    172
    933
    media_image3.png
    Greyscale

Lassila et al. in view of Sigma-Aldrich (Cat H0403) and evidenced by Teixeira et al. and further in view of Joshi et al. do not explicitly teach heparin conjugated to albumin by a disulfide bond.
Johansson et al. teach the use of N-succinimidyl 3-(2-pyridyldithio)-propionate (SPDP) functionalized protein conjugated to a thiol- functionalized compound via a disulfide bridge as follows (p658, Fig 4), reading on claims 84-85 and 87.

    PNG
    media_image4.png
    275
    985
    media_image4.png
    Greyscale

One of ordinary skill in the art would have been taught to conjugate heparin conjugated to albumin via a disulfide bond because Johansson et al. teach the use of N-succinimidyl 3-(2-pyridyldithio)-propionate (SPDP) functionalized protein (e.g., albumin) conjugated to a thiol-functionalized compound (Joshi’s thiol functionalized heparin) for site-specific cross-linking via a disulfide bridge (p658, Fig 4). The combination would have reasonable expectation of success because the references teach the use of a functional protein for cross-linking to a compound. Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. See response to arguments above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
07-April-2021
/Soren Harward/Primary Examiner, Art Unit 1631